Citation Nr: 1341842	
Decision Date: 12/18/13    Archive Date: 12/31/13

DOCKET NO.  10-07 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for multiple myeloma, to include as due to exposure to Agent Orange.  

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from September 1961 to January 1974 with additional service in the Army National Guard.  This appeal comes before the Board of Veterans' Appeals (Board) from a July 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

The appeal is remanded to the RO via the Appeals Management Center in Washington, DC.  


REMAND

The Veteran contends that his currently diagnosed multiple myeloma is related to service and in particular, to his service in the Republic of Vietnam.  The Veteran's diagnosis of multiple myeloma is not in dispute.  Multiple myeloma is a disability which is presumed to have resulted from exposure to certain herbicide agents such as Agent Orange.  38 C.F.R. §§ 3.307, 3.309(e) (2013). 

Efforts to verify the Veteran's dates of service in the Republic of Vietnam as well as efforts to obtain the Veteran's service personnel records and service treatment records for the period September 1961 to January 1974 have been unsuccessful. 

In January 2012, the Board remanded for verification of the reported Vietnam service based on the Veteran's testimony that he served in Vietnam from 1966 to 1967 with the 507th Transportation Company and the DD Form 214 for the service ending in April 1968, which reveals past service with the 507th Transportation Company.  The record indicates that the National Archives was unable to find evidence of the 507th Transportation Company being in Vietnam during the period at interest.  After being so notified, the Veteran denied serving with the 507th Transportation Company in Vietnam.  Instead, he reported serving in Vietnam with the Quartermaster, 15th S&S Supply.  This reported service should be verified.  

Accordingly, the case is remanded for the following action:

1. The RO must contact the appropriate service department and/or Federal agency to (1) verify the Veteran's dates of service in Vietnam; and (2) obtain any pertinent unit histories.  Note: The Veteran now alleges to have served in Vietnam with the Quartermaster, 15th S&S Supply from 1966 to 1967.  A notation on the DD Form 214 also indicated that the Veteran had service in Indochina or Korea from August 19, 1966 to August 18, 1967.  Facilities that should be contacted include, but are not limited to, the National Archives and Records Administration and the Army Human Resources Command in St. Louis, Missouri.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) explain that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2. Thereafter, the RO must ensure that the development above has been completed in accordance with the remand instructions, undertake any other development action that is deemed warranted, and readjudicate the Veteran's claim.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, the Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


